COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00554-CR


JERMAIN EUGENE CHANDLER                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Pursuant to a charge bargain, Appellant Jermain Eugene Chandler pled

guilty to unlawful possession of a firearm by a felon, a third-degree felony, 2 and

true to a repeat offender enhancement allegation 3 in exchange for the State’s

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 46.04(a)(2), (e) (West 2011).
      3
       See id. § 12.42(a) (West Supp. 2013).
agreement to waive the remaining counts alleged in the indictment. 4 He also

signed a judicial confession.

      The trial court instructed the jury to find Appellant guilty, and after hearing

evidence and argument, the jury convicted him and sentenced him to eighteen

years’ confinement. The trial court ordered that the sentence run consecutively

to his federal sentence and that the state sentence begin only after Appellant

completed his federal sentence. 5

      The plea papers, the trial court’s statements in following the plea bargain,

and the certification of Appellant’s right to appeal clearly indicate that while

Appellant waived his right to appeal his conviction, he retained the right to appeal

any sentencing error. 6

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief


      4
       See Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim. App. 2003)
(holding that charge bargain that “effectively puts a cap on punishment” is a
bargain governed by rule of appellate procedure 25.2(a)(2)); Ramirez v. State,
No. 02-10-00285-CR, 2011 WL 856925, at *1 (Tex. App.—Fort Worth Mar. 10,
2011, no pet.) (mem. op., not designated for publication).
      5
       See Tex. Code Crim. Proc. Ann. art. 42.08 (West Supp. 2013); Barrow v.
State, 207 S.W.3d 377, 381 (Tex. Crim. App. 2006).
      6
      See Tex. R. App. P. 25.2(a)(2)(B); Ramirez, 2011 WL 856925, at *1; see
also Kennedy v. State, 297 S.W.3d 338, 342 (Tex. Crim. App. 2009) (applying
Shankle analysis to allow appeal of ruling on motion to suppress).



                                         2
and motion meet the requirements of Anders v. California 7 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Appellant filed a pro se response to the Anders brief, but the

State did not file a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. 8 Only

then may we grant counsel’s motion to withdraw. 9

       We have carefully reviewed counsel’s brief, Appellant’s pro se response,

and the record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support an

appeal. 10

       Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.




       7
        386 U.S. 738, 87 S. Ct. 1396 (1967).
       8
        See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
       9
        See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
       10
           See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).



                                         3
                                          PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 21, 2013




                               4